DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,267,321. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are generic to all that is recited in claims 1-11 of US Patent No. 11,267,321.  In other words, claim 1-11 of US Patent No. 11,267,321 fully encompass the subject matter of claims 1-20 and therefore anticipate claims 1-20.   

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. (US Patent Publication 2018/0029597) in view of Cha et al. (US Patent Application Publication 2019/0002039).
	Gage et al. discloses a deployable bed cover assembly for a vehicle, comprising a bed cover structure (112that is deployable from a stowed configuration (as in figure 1A) to a first covered configuration (as in figure 1B) and a second covered configuration (as in figure 1C), each of the first covered configuration and the second covered configuration at least partially enclosing a rear cargo space of the vehicle, a deployment mechanism operable to deploy the bed cover structure from the stowed configuration to the first covered configuration and the second covered configuration with respect to the rear cargo space of the vehicle (see paragraph 0032).
	 
	In the second covered configuration, the bed cover structure is disposed parallel to and spaced apart from a floor of the rear cargo space of the vehicle (as shown in figure 1C).
	One or more of an operator interface coupled to a controller and the deployment mechanism operable for allowing an operator to control deployment of the bed cover structure on demand (see paragraph 0030 and figure 3), a vehicle speed sensor coupled to the controller and the deployment mechanism operable for initiating the deployment of the bed cover structure when the vehicle reaches a predetermined speed, an environmental sensor coupled to the controller and the deployment mechanism operable for initiating the deployment of the bed cover structure when the vehicle experiences a predetermined environmental condition; and an operator presence sensor coupled to the controller and the deployment mechanism operable for initiating the deployment of the bed cover structure when it is determined that the operator withdraws from the vehicle is provided.
 	The vehicle comprises a pickup truck and the rear cargo space comprises a bed of the pickup truck (as shown in figures 1A-1C).
	Gage et al. discloses a vehicle, comprising a bed comprising a rear tailgate closure (116), a bed cover structure (112) that is deployable from a first stowed configuration (112a)  one or more of adjacent to and within the bed to a second covered configuration above and one of partially (112b) and wholly enclosing the bed (112c); and a deployment mechanism operable for deploying the bed cover structure from the first stowed configuration to the second covered configuration with respect to the bed.
	The bed cover structure comprises one or more of a flexible planar structure,
a rigid planar structure; and a plurality of coupled rigid panel structures.
	The deployment mechanism comprises one or more of a roller mechanism operable for extending the bed cover structure along a pair of track structures disposed on opposed sides of the bed, an extension mechanism operable for translating the bed cover structure above and one of partially and wholly enclosing the bed (see paragraph 0030, the tonneau cover translates above the bed as it moves between the open and closed positions), and an expansion mechanism operable for expanding the bed cover structure along the pair of track structures disposed on the opposed sides of the bed.
	An operator interface (see paragraph 0030) is coupled to a controller and the deployment mechanism operable for allowing an operator to control deployment of the bed cover structure on demand; a vehicle speed sensor coupled to the controller and the deployment mechanism operable for initiating the deployment of the bed cover structure when the vehicle reaches a predetermined speed, an environmental sensor coupled to the controller and the deployment mechanism operable for initiating the deployment of the bed cover structure when the vehicle experiences a predetermined environmental condition; and an operator presence sensor coupled to the controller and the deployment mechanism operable for initiating the deployment of the bed cover structure when it is determined that the operator withdraws from the vehicle.
	Gage et al. discloses a deployable bed cover assembly for a vehicle, comprising, a bed cover structure (112) that is deployable from a first stowed configuration (112a) one or more of adjacent to and within a rear cargo space of the vehicle to a second covered configuration above and one of partially (112b) and wholly (112c) enclosing the rear cargo space of the vehicle; and a deployment mechanism (see paragraph 0030, lines 1-3) operable for deploying the bed cover structure from the first stowed configuration to the second covered configuration with respect to the rear cargo space of the vehicle.
	The bed cover structure comprises one or more of a flexible planar structure, a rigid planar structure; and a plurality of coupled rigid panel structures (see paragraph 0024).
	The deployment mechanism comprises one or more of a roller mechanism operable to extend the bed cover structure along a pair of track structures disposed on opposed sides of the rear cargo space of the vehicle, an extension mechanism operable to translate the bed cover structure above the floor of and one of partially and wholly enclosing the rear cargo space of the vehicle (see paragraph 0030, the tonneau cover translates above the bed as it moves between the open and closed positions), and an expansion mechanism operable to expand the bed cover structure along the pair of track structures disposed on the opposed sides of the rear cargo space of the vehicle.
	In the second covered configuration, the bed cover structure is disposed parallel to and spaced apart from a floor of the rear cargo space of the vehicle (as shown in figure 1C).
	One or more of an operator interface coupled to a controller and the deployment mechanism operable to allow an operator to control deployment of the bed cover structure on demand (see paragraph 0030 and figure 3) is provided.
	The vehicle comprises a pickup truck and the rear cargo space comprises a bed of the pickup truck (as shown in figures 1A-1C).
	 Gage et al. discloses a vehicle, comprising a bed comprising a rear tailgate closure (116), a bed cover structure (112) that is deployable from a first stowed configuration (112a)  one or more of adjacent to and within the bed to a second covered configuration above and one of partially (112b) and wholly enclosing the bed (112c); a deployment mechanism operable for deploying the bed cover structure from the first stowed configuration to the second covered configuration with respect to the bed. 
	The bed cover structure comprises one or more of: a flexible planar structure (a flexible tonneau cover, paragraph 0024), a rigid planar structure; and a plurality of coupled rigid panel structures.
	An operator interface (see paragraph 0030) coupled to the controller and the deployment mechanism operable to allow an operator to control deployment of the bed cover structure on demand.
	Gage et al. does not disclose a vehicle speed sensor coupled to a controller and a deployment mechanism operable to initiate the deployment of the cover based on the vehicle reaching a predetermined speed to modify the aerodynamic characteristics of the vehicle
	Cha et al. teaches a vehicle speed sensor coupled to a controller and a deployment mechanism operable to initiate the deployment of an aerodynamic device based on the vehicle reaching a predetermined speed to modify the aerodynamic characteristics of the vehicle.
	It would have been obvious one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a deployable bed assembly, such as that disclosed by Gage et al., to have a vehicle speed sensor coupled to a controller and the deployment mechanism operable to initiate the deployment of the bed cover structure based on the vehicle reaching a predetermined speed since Cha et al. teaches controlling an aerodynamic device in this manner and use of this technique to improve the device of Gage would involve improving a similar device in a similar way. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Extending the cover to closed position would increase the aerodynamic efficiency of the vehicle. 
	
Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. (US Patent Publication 2018/0029597) in view of Cha et al. (US Patent Application Publication 2019/0002039) and further in view of Jung (US Patent Application Publication 2020/0122557).
	Gage discloses all the limitations of the claims, as applied above, except for the controller coupled to one or more of a camera, a sensor, and a stop trigger operable for detecting one of an object, an animal, and a person disposed in the rear cargo space of the vehicle that would interfere with deployment of the bed cover structure from the stowed configuration to the covered configuration and preventing deployment of the bed cover structure from the stowed configuration to the covered configuration accordingly.
	Jung teaches a one or more of a camera, a sensor, and a stop trigger operable for detecting one of an object, an animal, and a person disposed in the rear cargo space of the vehicle that would interfere with deployment of a bed cover structure from a stowed configuration to a covered configuration and preventing deployment of the bed cover structure from the first configuration to the second configuration accordingly (see paragraph 0052).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify a controller, such as that disclosed by Gage, to be coupled to one or more of a camera, a sensor, and a stop trigger operable for detecting one of an object, an animal, and a person disposed in the rear cargo space of the vehicle that would interfere with deployment of the bed cover structure from the first stowed configuration to the second covered configuration and preventing deployment of the bed cover structure from the stowed configuration to the covered configuration accordingly, as taught by Jung, in order to keep a person using the device from being inadvertently injured during its use. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle bed cover structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
September 6, 2022